UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1097



In Re: SEAN LAMONT DUDLEY, a/k/a John D. Brown,

                Petitioner.


     On Petition for Writ of Mandamus.      (5:99-cv-00152-RLV)


Submitted:   May 22, 2008                     Decided:   May 28, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Sean Lamont Dudley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sean Lamont Dudley petitions for a writ of mandamus

seeking recusal of United States District Court Judge Richard L.

Voorhees.   Our review of the district court’s docket reveals that

there are no pending cases or motions in Judge Voorhees’ court.

Accordingly, although we grant leave to proceed in forma pauperis,

we deny the mandamus petition as moot.   We also deny the motion for

stay.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                    PETITION DENIED




                               - 2 -